—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered June 26, 1996, convicting him of burglary in the first degree, unlawful imprisonment in the second degree (three counts), and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the first degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are either without merit or do not require reversal. Miller, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.